          Case 5:19-cv-01351-NC Document 2 Filed 03/13/19 Page 1 of 3



 1                       IN THE UNITED STATES DISTRICT COURT

 2                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
     ERICA OLSEN, an individual, and KALEA          ) Case No.: 3:19-cv-01351
 4   WOODS, an individual,                          )
                                                    ) NOTICE OF APPEARANCE
 5                           Plaintiffs,            )
                                                    )
 6         vs.                                      )
                                                    )
 7   WILLIAM “RICK” SINGER, THE KEY                 )
     WORLDWIDE FOUNDATION, THE EDGE                 )
 8   COLLEGE & CAREER NETWORK, LLC,                 )
     d/b/a “THE KEY,” THE UNIVERSITY OF             )
 9   SOUTHERN CALIFORNIA, STANFORD                  )
     UNIVERSITY, UNIVERSITY OF                      )
10   CALIFORNIA LOS ANGELES, THE                    )
     UNIVERSITY OF SAN DIEGO, THE                   )
11   UNIVERSITY OF TEXAS AT AUSTIN,                 )
     WAKE FOREST UNIVERSITY, YALE                   )
12   UNIVERSITY, and GEORGETOWN                     )
     UNIVERSITY,                                    )
13                                                  )
                             Defendants.            )
14                                                  )
                                                    )
15                                                  )
                                                    )
16                                                  )
                                                    )
17
                                           NOTICE OF APPEARANCE
18
          The undersigned counsel enters their appearance for Plaintiff Kalea Woods.
19

20

21                                             Respectfully Submitted,

22                                             THE MEDLER LAW FIRM, APC

23                                             /s/ John F. Medler, Jr., Esq. SBN: 266474
                                               2030 Main Street Suite 1300
24                                             Irvine, CA 92614
                                               Tel: (949)-260-4940
25                                             Fax: (949)-260-4944
                                               john@medlerlawfirm.com
26
27

28

                                      - 1 -NOTICE OF APPEARANCE
     Case 5:19-cv-01351-NC Document 2 Filed 03/13/19 Page 2 of 3



 1                                ZIMMERMAN REED LLP
 2                                David M. Cialkowski*
 3                                david.cialkowski@zimmreed.com
                                  Brian C. Gudmundson*
 4                                brian.gudmundson@zimmreed.com
                                  1100 IDS Center, 80 South 8th Street
 5                                Minneapolis, MN 55402
                                  Telephone: (612) 341-0400
 6
                                  Facsimile: (612) 341-0844
 7

 8                                ZIMMERMAN REED LLP
                                  /s/ Caleb Marker
 9                                Caleb Marker (SBN 269721)
10                                caleb.marker@zimmreed.com
                                  2381 Rosecrans Avenue, Suite 328
11                                Manhattan Beach, CA 90245
                                  Telephone: (877) 500-8780
12                                Facsimile: (877) 500-8781
13
                                  * subject to admission pro hac vice
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                           - 2 -NOTICE OF APPEARANCE
     Case 5:19-cv-01351-NC Document 2 Filed 03/13/19 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                           - 3 -NOTICE OF APPEARANCE
